Conviction for robbery; punishment, life imprisonment in the penitentiary.
It is alleged in the indictment that, on a day named, appellant by an assault and by violence robbed a certain person. It is further alleged in said indictment that at a time and place prior to the date of the robbery alleged herein appellant was indicted, tried and finally convicted for a similar offense, that is, for the offense of robbery. We held in Gerard v. State, 91 Tex.Crim. Rep., 238 S.W. 924, that for a second conviction of a felony of the same character the punishment is fixed by statute and need not be set out in the verdict of the jury. This was the practice in the case before us. There is no statement of facts, nor are there any bills of exception.
The judgment will be affirmed.
Affirmed.
HAWKINS, J., not sitting. *Page 151